Concurring Opinion.
Nichols, J.
In a nut-shell, this case is as follows: The record was filed in this court September 14, 1923, at which time, appellants filed praecipe for notice which was issued, and thereafter, to wit, on September 20, 1923, served. Appellants’ briefs were filed November 17, 1923. Appellee has filed its motion to dismiss the appeal for the reason that the briefs were not filed in time, contending that as the record was filed September 14, 1923, under the statute, the cause was submitted on that date, and that the sixty days time within which appellants might file their briefs expired on November 13, 1923. Appellants contend that they had sixty days from September 20, 1923, the date of service of notice, and that, therefore, the briefs were in time.
Section 61 of the Workmen’s Compensation Act, Acts 1917 p. 154, §8020s2 Burns’ Supp. 1921, provides that either party may appeal from the award of the Industrial Board within thirty days from the date of such award, and that such appeal shall be governed by terms *453and conditions as in ordinary civil actions. The section further provides that such appeals shall be submitted upon the date filed in the Appellate Court, and that they shall be advanced on the docket and determined at the earliest practicable date, .without any extension of time for filing briefs.
Rule 21 of the Supreme and Appellate Courts expressly provides that appellants shall have sixty days after submission within which to file briefs. It is suggested that there could be no submission until after notice was served, but the statute expressly provides a method of serving notice before the transcript is filed, and knowing that the cause must, under the statute, be submitted on the day the transcript is filed, it was incumbent upon appellants to serve their notice accordingly. Appellants’ time for filing briefs expired November 13, 1923, and the same not being filed until November 17, 1923, appellee’s motion to dismiss the appeal must be sustained. As to the merits attempted to be presented by this appeal, see In re Raynes (1917), 66 Ind. App. 321, 118 N. E. 387.